~-16


                                     @E’l?ICE   OF

                  .Tm      &TORN&YGENERAL

PRICE  DANIEL
*nORKeu GENSRAL
                                     January 14,,1947

       Hon.~MarshallHarvey, Secretary-Treasurer
       Texas State Board of Chiropodygxaminers
       1109 Avenu6 K
       .Lubbock,Texas            Opinion No. V-16
                                        Re: Whether members of the
                                             Texas state Board 'or
                                             ChiropoayWneFs      are
                                             entitled to compensatioh
                                             for time taken in travel
                                             to ana from Board meet-
                                             ings, under the provis-
                                             ions of Article 4674, chs.r-
        Dear Mr. Harvey:,      . :         ‘ 0p0ay Practice Act.
                    Your request for an opinion dated January 4,
        1947, is in substanceas follows:
                    *The question has a&en among mem-
              bers of this Board a number of times as to        .
              whether Board membeWa?e entitled to com-
              pensation for time taken in travel to and
              .from,Botird
                         meetings.
                     "In cases of most members of this
              Board it requires-a day or the greaterpart
              .thereof,to travel to ad-from such meet-
               ings. Under Article 4574, @iropody Prac-
               tice Act of Texas provision is in&&efor coni-
              pensation and expenses while actually en-
               gageedin the ~serviceor the Board. would
               travel to a&l from be'considered Wactually
               &gaged in the service of the Board'?
                    Article 4574 of the Revised Civil Statutes Of
        the State of Texas provides as follows:
                        "Each member of the Board'shallre-            :
                  ceive for his servicesTen ($10.00)Dollars
                  per day ana necessarytraveling ana inci-
                  dental expenses while actually engaged in
                  the service of the Board. The Secretary
                  shall receive his necessary expenses for
    Hon. Marshall Harvey - Page 2

                          Q
          services actually performed for the Board,
          for printing, postage and other expenses
          necessarilyincurred in administeringthis
          law shall be paid from the fees received
          by the Board and all expenses shall be
          itemized, verified, audited ana an account
          kept thereof bg,the Secretary of the Board
          who shall pay the same out of said fees
          which accrue to it."
                Since the statute under considerationprb-
    vides that the expenses incurred in administeringthe.
    law shall be paid from the fees received by the Board,
    your question must be decided on the basis of whether
    the expense incurred is an authorizedone within the
    purview ~ofthe.statute.
c               It will be observed from the abdve statute
    that the Legislatureintended that each member of the
    Board shall be entitled to "necessarytraveling and'in-
    cidental expenses while-actuallyengaged in thenserVioe
    of the BoararW 'The State Board of %hiroj%%!ly
                                                 Examiners
    is entrustedwith the duty or carrying out the provi-
    sions of the ChiropodyPractice Act and is empower&J to “.,
    prescribe.reasonableor-necessaryregnlations~andby-
    laws to govern its proceedingsand activities. -Th&
    Board shall adopt all necessary rules to regulate the'
    practice of chirbpodyana shall hold meetings at,,least
    twice a~y&r and special lheet=pgJi;~!ag~",s~~p&
    Board must examine pa licens
    the prosecutiotiof al.1persons violating the provisions
    of the Act and must pass upon and approve educational
    institutions. Further, the Board may, after due hear-
    ing, refuse to grant or,*new and may revoke any license
    issued under the provisions of the lathupdn evidence of
    misconduct. Travelingexpenses, therefore, of a Board
    member may be allowed only if such attendanceiisQi di-
    rect relation to his~prescribedduties. It is believed
    that a member travelingto and rrom an authorizea.?eard
    meeting is actually engaged in the serVicd of the Board.
    To properly function, it is necessary that the Board
    have adequate policies and-regulationswhich'ati formu;
    latea by the State Board of ChiropodyExaminers; It'
    would appear that dtehdance at a Boara~meeting,whioh
    necessitatestravel to and from'suchmeeting &ould be
    required of each individualmember-intodischarge prop.erly
    the auties,imposedupoll,the.BoaMby the Chiroptiddy P&$-
    tice Act.' 7% seems that the sttittite
                                         eviaences a.1egi.G
    lative intent.that%raveling expenses incurred in trav-
Hon. Marshall Harvey - Page 3


cling to and from meetings of the BOara are actually in'
relation 'tothose servides renabred by the Board of Chir-
opody Examiners.
                                                        1!.
            Therefore, your question should be ans+rea
in the affirmative.




              Members of the'iezkati
                                   Stat6 Boar&of
        Chiropody Examiners are actually engaged in
        the service~of the Board in travelingto and
        from authorize& meetings of the Board pur-
        suant to Article 4374 of the Revised Cjvil
        Statutes of the State of Texas, ana are en-
        titled to necessary travelingexpense.
                            .
                                  Very trury yours
                             ATTORNEY GENERAL OF TEXAS




BW:WB


APPROVED                    'APPROVEDJANUARY 14, 1947
OPINION COMMITTEE
BY: Bwl.
mm
                             ATTORNEY GEXERAL OF TE&',


                                                              ,.

                                               r
                                         .~~       .,